PRESIDING JUSTICE McDADE, specially concurring: I am in full concurrence with the majority opinion. It seems quite clear that the legislature intended the ordering of the DNA test, when requested by the person asserting his paternity, to be mandatory and done without evaluation or judgment. In this narrow situation, a best interest analysis is irrelevant and the court is without discretion. I write separately only to emphasize that if petitioner is, indeed, found to be the child’s biological father, the legislature has charged the court with the responsibility of deciding other issues that surround paternity, including custody and visitation, with the child’s best interest being of paramount concern. Although the Illinois Parentage Act of 1984 (Parentage Act) (750 ILCS 45/1 et seq. (West 2000)), itself, makes little reference to best interest considerations in its text, it does expressly incorporate specific sections of the Illinois Marriage and Dissolution of Marriage Act (Marriage Act) (750 ILCS 5/101 et seq. (West 2000)), in which the child’s best interest is of primary concern. Section 14(a)(1) of the Parentage Act (Judgment) states in pertinent part: “(a)(1) The judgment shall contain or explicitly reserve provisions concerning any duty and amount of child support and may contain provisions concerning the custody and guardianship of the child, visitation privileges with the child, the furnishing of bond or other security for the payment of the judgment, which the court shall determine in accordance with the relevant factors set forth in the Illinois Marriage and Dissolution of Marriage Act and any other applicable law of Illinois, to guide the court in a finding in the best interests of the child. In determining custody, joint custody, or visitation, the court shall apply the relevant standards of the Illinois Marriage and Dissolution of Marriage Act.” (Emphasis added.) 750 ILCS 45/14(a)(l) (West 2000). Section 16 of the Parentage Act provides that the relevant standards of the Marriage Act should also apply to modifications of the judgment. It thus appears that, although the legislature mandated that the determination of paternity be made without consideration of the best interest of the child, his best interest is of the highest concern in deciding how, or if, that paternity should be exercised.